DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-16 and 18-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Lane et al. (US Patent 9595795 B2) teaches: “a contact device (along 110 and 116), for a contact system 100, comprising: a first coaxial contact unit (adjacent to 134 along 124) having a first inner contact 112 and a first outer contact 120 arranged circumferentially in relation to the first inner contact 112, the first outer contact 120 is arranged spaced apart from the first inner contact 112 and coaxially with regard to a contact axis (along 112) of the first inner contact 112, the first coaxial contact unit (adjacent to 134 along 124) forms an electrical contact (see column 1, lines 14-30) to a second coaxial contact unit 140 of a further contact device (see column 1, lines 14-30) of the contact system 100; and a first contact housing 110 connected to the first coaxial contact unit (adjacent to 134 along 124), the first contact housing 110 has a first encoding unit (adjacent to 142) arranged adjacent to the first outer contact 120, the first shaft section (adjacent to 142) engages a first section 178 of a first receptacle 138 of a second contact housing 116 of the further contact device (see column 1, lines 14-30) and positions the first contact housing 110 relative to the second contact housing 
However, Lane fails to provide, teach or suggest: the first encoding unit has a first expandable rivet riveting arranged therewithin with a first head section and a first shaft section connected to the first head section, the first shaft section arranged radially outward from and receiving the first outer contact therewithin.
Claims 2-3, 5-16 and 21-22 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 18, Lane et al. (US Patent 9595795 B2) teaches: “a contact system 100, comprising: a first contact device (along 110) including: a first coaxial contact unit (adjacent to 134 along 124) having a first inner contact 112 and a first outer contact 120 arranged circumferentially in relation to the first inner contact 112, the first outer contact 120 is arranged spaced apart from the first inner contact 112 and coaxially with regard to a contact axis (along 112) of the first inner contact 112; and a first contact housing 110 connected to the first coaxial contact unit (adjacent to 134 along 124), the first contact housing 110 has a first encoding unit (adjacent to 142) arranged adjacent to the first outer contact 120, the first head section (along mid portion 120) protrudes laterally with a first outer circumferential side (along circumferential side 176) over a second outer circumferential side (along circumferential side 142) of the first shaft section (adjacent to 142); and a second contact device (along 116) including a second contact housing 116 and a second coaxial contact unit 140, the first coaxial contact unit 
However, Lane fails to provide, teach or suggest: the first encoding unit has a first expandable rivet with a first head section and a first shaft section connected to the first head section, and opposes the second housing in a removal direction independent of the relative angular positions of the first contact housing and the second contact housing about a mating axis.
Claim 19 is dependent on claim 18 and are therefore allowable for the same reasons.  
As per claim 20, Lane et al. (US Patent 9595795 B2) teaches: “a method for assembling (see column 12, lines 10-21), a contact system 100, comprising: providing a first contact device (along 110) including: a first coaxial contact unit (adjacent to 134 along 124) having a first inner contact 112 and a first outer contact 120 arranged circumferentially in relation to the first inner contact 112, the first outer contact 120 is arranged spaced apart from the first inner contact 112 and coaxially with regard to a contact axis (along 112) of the first inner contact 112; and a first contact housing 110 connected to the first coaxial contact unit (adjacent to 134 along 124), the first contact housing 110 has a first encoding unit (adjacent to 142) arranged adjacent to the first 
However, Lane fails to provide, teach or suggest: the first encoding unit has a first riveting device with a first head section and a first shaft section connected to the first head section, placing a riveting tool onto an end face of the first shaft section; and introducing a riveting force into the first shaft section with the riveting tool, the riveting tool shapes the first head section at the first shaft section in such a way that the first head section engages behind the second contact housing at the first receptacle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831